Title: To Thomas Jefferson from William Armistead Burwell, 11 February 1809
From: Burwell, William Armistead,Kenan, Thomas
To: Jefferson, Thomas


                                                
                            Dr Sir,
                            Washington february 11th 1809—
                        

                        The resignation of Robt Williams in the Missisippi Territory—& Judge Bruin, have made vacancies to be supplied with some man of character & intergrity—
                  we take the liberty of naming for one of those offices David Holmes of (va) the honesty & talents of Mr H. are well known to you—& we beg leave to assure you that while we believe the public good would be promoted by his appointment we should experience the most sincere gratification, from the promotion of a man; endear’d to us equally by his public services & private virtues—
                        
                            W. A Burwell
                     
                     Tho Kenan
                     
                        
                    